                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOE A WEBBER                                         )           Case No. 18 B 01567
                                                         )
                                                         )           Chapter 13
     Debtor(s)                                           )
                                                         )           Judge: DONALD R CASSLING


                         NOTICE OF MOTION & CERTIFICATE OF SERVICE



JOE A WEBBER                                                        DAVID M SIEGEL
22942 LAKESHORE DR.                                                 via Clerk's ECF noticing procedures
RICHTON PARK, IL 60471


Please take notice that on September 23, 2021 at 9:15 am., I will appear before the Honorable
Judge DONALD R CASSLING or any judge sitting in the judge's place and present the motion
set forth below.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

    To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID
    and password.
    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
    Then enter the meeting ID and password.
    Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
    password is 619. The meeting ID and password can also be found on the judge’s page on the
    court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on August 26, 2021.


                                                                                  /s/ M.O. Marshall
                                                                                  M.O. Marshall, Trustee
 Chapter 13 Trustee
 55 East Monroe, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
                           UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOE A WEBBER                                       )           Case No. 18 B 01567
                                                       )
                                                       )           Chapter 13
     Debtor(s)                                         )
                                                       )           Judge: DONALD R CASSLING




                                   MOTION TO DISMISS
                    FOR FAILURE TO TURNOVER TAX RETURN TO TRUSTEE


Now comes M.O. Marshall, Trustee and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:


    1. Debtor(s) filed the above captioned case on January 19, 2018.

    2. The debtor(s) plan confirmed on March 08, 2018, provided for tax returns to be

        turned over to the trustee each year.

    3. The Trustee has not received the tax return or transcript for 2020.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.



                                                                                /s/ M.O. Marshall
                                                                                M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
